Title: Scheme of the First Academy Lottery, 3 October 1754
From: Franklin, Benjamin
To: 


Scheme of a Lottery, for raising 3000 Pieces of Eight, for the Use of the Academy at Philadelphia.
The Purchase of Ground and Buildings for the Academy, the Alterations and Improvements that were necessary to accommodate the Scholars, and the furnishing of the several Schools, having, all together, prov’d an Expence far beyond their first Expectation, the Trustees, desirous as soon as possible to compleat their Plan, for the Good of the Publick and of Posterity, find themselves under a Necessity of obtaining some Assistance by way of Lottery: And as several Lotteries have, since the Founding of this Academy by Subscription, been carried on and encouraged here for the Benefit of Schools and Colleges in the neighbouring Provinces, ’tis hoped it will not be thought less reasonable that we should at length have one for the Benefit of our own. Those who in this way have lately contributed liberally to Matters of mere external Ornament to the City, will doubtless more chearfully encourage the Academy; an Undertaking which aims at adorning the Minds of our Youth with every Excellence, and rendering them really useful and serviceable Members of Society.



Prizes.

Dollars.

  
Dollars.


3
of
100
  each,
are
3000


6
of
  500
  
are
3000


12
of
  250
  
are
3000


24
of
  125
  
are
3000


48
of
62
   & a half,
are
3000


1000
of
  5
  
are
5000


1093
  Prizes,
  





3907
  Blanks,
  





5000
  Tickets, at Four Dollars each, are

  
20,000


The Money to be paid to the Possessors of Prizes as soon as the Drawing is finished, Twenty per Cent. being first deducted from the 93 larger Prizes; but the 1000 small Prizes to be paid without any Deduction, which reduces the Deduction on the whole to Fifteen per Cent.
The Drawing to begin punctually on Monday the 20th of January next, or sooner if sooner full. The Prizes to be published in this Gazette.
The following Persons are appointed Managers of this Lottery, viz. Messieurs William Allen, John Inglis, William Masters, Samuel M’Call, junior, Joseph Turner, Benjamin Franklin, Thomas Leech, William Shippen, Philip Syng, Phineas Bond, Richard Peters, Abraham Taylor, William Plumsted, Joshua Maddox, Thomas White, and Thomas Cadwallader, who are to give Bond, and be on Oath for the faithful Performance of their Trust.
Prize-Money not demanded within six Months after the Drawing is finished, to be deemed as generously given to the Academy, and applied accordingly.
Tickets will begin to be sold by the Managers at their respective Dwellings on the 22d of October instant.
